Name: Council Regulation (EEC) No 3785/87 of 14 December 1987 extending Regulation (EEC) No 3972/86 on food-aid policy and food-aid management
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Europe;  beverages and sugar
 Date Published: nan

 No L 356/8 Official Journal of the European Communities 18 . 12. 87 COUNCIL REGULATION (EEC) No 3785/87 of 14 December 1987 extending Regulation (EEC) No 3972/86 on food-aid policy and food-aid management THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas Regulation (EEC) No 3972/86 (') is applicable until 31 December 1987 and whereas it should be extended for a period of six months ; whereas the Treaty has not provided the necessary powers, other than those of Article 235, HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 1 3 of Regulation (EEC) No 3972/86, '31 December 1987' is replaced by '30 June 1988 '. Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1987 . For the Council The President U. ELLEMANN-JENSEN (') Opinion delivered on 20 November 1987 (not yet published in the Official Journal ). 0 OJ No L 370 , 30 . 12 . 1986 , p. 1 .